Exhibit 10.5

NOTICE OF REVOLVER AND TERM A AMENDMENT

June 30, 2008

 

To:

Each of the Lenders under and as defined in the Term B Credit Agreement defined
below.

 

  Re:

Notice of Revolver and Term A Amendment (this “Notice”)

Ladies and Gentlemen:

Reference is hereby made to that certain (a) Revolving Credit Agreement dated as
of August 31, 2005, executed by Standard Pacific Corp. (“Borrower”), Bank of
America, N.A. (“Bank of America”), as Administrative Agent and L/C Issuer, and
the Lenders defined therein (such Lenders are collectively, the “Revolver
Lenders” and individually a “Revolver Lender”) (as amended, the “Revolving
Credit Agreement”), (b) Term Loan A Credit Agreement dated as of May 5, 2006, by
and among Borrower, Bank of America, as Administrative Agent, and each of the
Lenders defined therein (such Lenders are collectively, the “Term A Lenders” and
individually a “Term A Lender”) (as amended, the “Term A Credit Agreement”), and
(c) that certain Term Loan B Credit Agreement dated as of May 5, 2006, by and
among Borrower, Bank of America, as Administrative Agent (in such capacity,
“Administrative Agent”), and each of the Lenders defined therein (such Lenders
are collectively, the “Lenders” and individually a “Lender”) (as amended, the
“Term B Credit Agreement”). Unless otherwise defined herein, capitalized terms
shall have the same meanings as specified therefor in the Term B Credit
Agreement.

1. Notice of Amendment of Revolving Credit Agreement and Term A Credit
Agreement.

Pursuant to that certain Fifth Amendment Revolving Credit Agreement and Fourth
Amendment to Term Loan A Credit Agreement executed to be effective as of
June 30, 2008, by and among Borrower, Bank of America, each Revolver Lender and
Term A Lender party thereto, and certain other parties (the “Revolver and Term A
Amendment”), a copy of which is attached hereto as Exhibit A, certain covenants
and defined terms in the Revolving Credit Agreement and the Term A Credit
Agreement have been modified. Pursuant to Section 11.1 of the Term B Credit
Agreement, any modifications of the provisions of the Revolving Credit Agreement
and Term A Credit Agreement that correspond to Sections 3.5, 3.6, any Section of
Article 7, any Section of Article 8, or Sections 9.1(c) through (o) (and related
definitions) of the Term B Credit Agreement (collectively, the “Auto-Amend
Provisions”), shall also automatically modify the Auto-Amend Provisions in the
Term B Credit Agreement. Borrower and Administrative Agent hereby notify Lenders
that such Auto-Amend Provisions in the Term B Credit Agreement have been
modified to the extent so modified in the Revolver and Term A Amendment.

2. Notice of Waiver of Revolving Credit Agreement and Term A Credit Agreement.

Pursuant to, and subject to the conditions set forth in, the Revolver and Term A
Amendment, each Revolver Lender and Term A Lender party thereto permanently
extended previously granted waivers of

 

1



--------------------------------------------------------------------------------

any violations of (a) (i) Section 8.17(b) (Limitations on Investments in
Homebuilding Joint Ventures), (ii) Section 8.17(d) (Limitations on Investments
in Persons other than Homebuilding Joint Ventures), (iii) Section 8.18
(Consolidated Tangible Net Worth), (iv) Section 8.19 (Leverage and Unsold Land),
and (v) Section 8.20 (Minimum Interest Coverage), each as set forth in the
Revolving Credit Agreement and the Term A Credit Agreement, arising as a result
of the application of a recently modified interpretation of the standards
regarding determination of valuation allowances as set forth in FASB Statement
No. 109, Accounting for Income Taxes (“FAS 109”), each for the fiscal quarter
ended March 31, 2008, and (b) (i) Section 8.17(b) (Limitations on Investments in
Homebuilding Joint Ventures) and Section 8.17(d) (Limitations on Investments in
Persons other than Homebuilding Joint Ventures), each as set forth in the
Revolving Credit Agreement and the Term A Credit Agreement, and each as a result
of the requirement that Borrower reduce its deferred tax assets by a valuation
allowance under such modified interpretation of FAS 109, (ii) Section 8.18
(Consolidated Tangible Net Worth), (iii) Section 8.19 (Leverage and Unsold
Land), (iv) Section 8.20 (Minimum Interest Coverage), and (v) Section 9.1(e),
each effective as of April 1, 2008. Pursuant to Section 11.1 of the Term B
Credit Agreement, any waiver of the provisions of the Revolving Credit Agreement
and Term A Credit Agreement that correspond to Sections 3.5, 3.6, any Section of
Article 7, any Section of Article 8, or Sections 9.1(c) through (o) (and related
definitions) of the Term B Credit Agreement (collectively, the “Auto-Waiver
Provisions”), shall also automatically waive the Auto-Waiver Provisions that
correspond to Sections 3.5, 3.6, any Section of Article 7, or any Section of
Article 8 in the Term B Credit Agreement and shall also automatically waive the
Auto-Waiver Provisions that correspond to Sections 9.1(c) through (o) in the
Term B Credit Agreement that occurred within thirty (30) days prior to the date
of the waiver. Borrower and Administrative Agent hereby notify Lenders that any
Default or Event of Default arising under the Auto-Waiver Provisions that
correspond to Sections 3.5, 3.6, any Section of Article 7, or any Section of
Article 8 in the Term B Credit Agreement have been waived, and any Default or
Event of Default arising under the Auto-Waiver Provisions that correspond to
Sections 9.1(c) through (o) in the Term B Credit Agreement that occurred within
thirty (30) days prior to May 13, 2008 have been permanently waived.

3. ENTIRETIES. THE TERM B CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED BY THIS NOTICE, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES ABOUT
THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow.]

 

2



--------------------------------------------------------------------------------

Very truly yours,

BANK OF AMERICA, N.A., as Administrative Agent

By:   /s/ Eyal Namordi  

Eyal Namordi

Senior Vice President



--------------------------------------------------------------------------------

Accepted and Agreed to as of June 30, 2008:

STANDARD PACIFIC CORP.

 

By:   /s/ Andrew H. Parnes  

Name: Andrew H. Parnes

Title: Executive Vice President